Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 09/16/2021 has been received and considered. Claims 1-26 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-26 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Hurt et al. (US 20120069011 A1) teaches a computer-implemented method including identifying functional conditions of a plurality of engineering models, the plurality of engineering models defining interaction of parts of at least one model assembly to simulate the functional conditions, identifying contributors to the functional conditions, the contributors including geometric properties of the at least one model assembly, identifying a relation between the contributors and the functional conditions, identifying a selection of the engineering models to compute each of the functional conditions as a function of the contributors, determining updated functional conditions in response to a change to the contributors, and configuring a database including a subset of the contributors associated with each of the functional conditions, 
none of the prior art of record discloses a functional relationship management method in productive development, including:

configuring a database to indicate 1) a subset of the contributors associated with each of the functional conditions, 2) a subset of the functional conditions associated with each of the contributors, and 3) the selection of the engineering models and contributors required to compute each of the functional conditions”,
(Claim 15) “determining updated functional conditions in response to a change to the contributors, determining updated functional conditions in response to a change to the contributors; and -4- 3371963.v1Docket No.: 4016.1003-001 
configuring a database to indicate 1) a subset of the contributors associated with each of the functional conditions, 2) a subset of the functional conditions associated with each of the contributors, and 3) the selection of the engineering models and contributors required to compute each of the functional conditions; 
wherein determining the updating the functional conditions includes: 1) identifying the functional conditions affected by changed contributors based on the relation between the contributors and the functional conditions; 
2) creating a list of a subset of the engineering models to be opened to compute the updates based on identified engineering models that compute the functional conditions;”, and 

in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146